Title: From James Madison to Tobias Lear, 7 June 1806
From: Madison, James
To: Lear, Tobias



Sir,
Department of State 7th June 1806

In the present posture of our affairs with Tunis the President has judged it proper that you should repair thither with a view to an adjustment of them.  Of this notice was given to you in my letter of 15 May with an instruction to get to Gibraltar by the earliest conveyance and proceed, thence, in the vessel in which the Tunissian Minister Mellimelli would be returning home.  This vessel has just sailed from this port, and is bound for Boston to receive the Minister; it having been thought expedient that he should not leave the United States without seeing the strength of our Country, which could best be done by a journey thro’ our principal towns and most populous States, and which would therefore make Boston the most convenient port for his embarkation.  On his arrival at Gibraltar you will join him and proceed to Malta, where the Commanding officer of the United States will convey you in a frigate to Tunis, and Mellimelli also, if he should not prefer continuing his voyage on board the vessel in which he embarks.
This vessel, a Brig of 10 guns is a present from the United States to the Bey of Tunis, as an equivalent for the Xcheque and the two prizes which having been disposed of at Malta, could not be specifically restored as had been promised.  The vessel is small, but valuable for the lasting materials live oak and Cedar, of which she is built.  It is presumed that she will be acceptable on that account as well as a token of the liberal and friendly disposition of this Government towards the Bey.
Besides this compliment, Mellimelli is charged with the articles contained in the inclosed list presented to the Bey and his prime Minister in return for the presents brought by Mellimelli from them, in addition to which Mellimelli has been presented with 2000 dollars for himself and 1200 dollars to be distributed among his suite.  There are also in reserve to be forwarded for the Bey by the first public ships going to the Mediterranean 4 field pieces six pounders, with their carriages, besides two very elegant Bureaux and a Secretary and Book case.  These articles were to have been sent at this time; but Mellimelli had been told that he should have the vessel for his own effects; and it was found that he had purchased so much Sugar Coffee and other articles of Merchandize, that there would not be room for the whole; it was therefore preferred that the bulky articles for the Bey should await a future conveyance, than that Mellimelli, who appears to have set his heart on making money out of his Mission, should be disappointed.  It would have been difficult also to make another arrangement, after the deficiency of room had been discovered, even if Mellimelli would have preferred a sacrifice of his own interest to his complaisance for his Prince.  You will be sensible of the policy of putting the best face on the matter that it will bear; particularly with a view to save Mellimelli from blame, and thereby cultivate both his influence with the Bey and his disposition to make a right use of it.
The documents herewith inclosed, with your knowledge of the circumstances which led to the Mission from Tunis, will enable you to understand the ground on which your negotiation is to be formed.  Peace on honorable terms continues to be the ruling policy of the United States, and it is hoped that the preservation of it on such terms will be the result of your efforts.  In the gift of the Armed Brig the President has in fact taken away all pretexts for dissatisfaction on the part of the Bey, and if he was sincere therefore in limiting his complaints to the seizure of the vessels violating the blockade, the arrival of the Brig will place our affairs in the state of harmony and friendship which preceded that occurrence.  If on the contrary he adopts or adheres to the requisitions made by Mellimelli as seen in his correspondence with this Department, war must be inevitable; and it will only remain for you to give us the earliest notice of such a turn in the negotiation, and in the mean time to employ the most fit means in your power, in concert with the Naval Commanders of the U States for retarding hostilities on the part of the Bey, or meeting them with the greatest effect.
By Dr. Triplitt I have forwarded you a packet of Gazettes, printed documents; and three hundred passports for Cruizers of a new and more simple form.  Should you find Dr. Dodge desirous of leaving Tunis, or insufficient to perform with advantage the duties of the station, you may provide a temporary suceessor.
It is not improbable that the length of Mellimelli’s stay in the United States may be complained of.  It is therefore proper to inform you, that from his arriving near the commencement of a very important Session of Congress it was impossible to afford an early and continued attention to his business, and which was indeed the less material as it could not have been his own choice to embark before the return of Spring.  Since the close of the Session the delay has arisen from the fitting out of the Chesapeake and the subsequent transfer of his passage to the Franklin, after it was determined to give her to the Bey.   I have the honor to be &c


James Madison


P.S.  Mr. Cathcart will be requested to send you a list of the presents from Boston, as it is uncertain whether a further part of what was contemplated must not be left behind for want of room.  The originals of the letters to the Bey and Prime Minister (of which copies are inclosed) are in the hands of the Ambassador.  Mr. Davis, who has been appointed Consul for Tripoli has prepared his passage from Norfolk.

